FILED VIA EDGAR November 5, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Cutler Trust File No. 811-0724 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, please find enclosed, on behalf of The Cutler Trust (the “Trust”), Endorsement No. 4 "Amend Name of Assured Endorsement" to the Fidelity Bond which was filed with the Securities and Exchange Commission (“Commission”) on July 16, 2012.The sole purpose of this amendment was to add a new series of the Trust, the Cutler Income Fund, to the Fidelity Bond. There are no changes to the Fidelity Bond, or related materials, as filed with the Commission on July 16, 2012. If you have any questions about this filing, please contact the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary THE CUTLER TRUST P.O. BOX 46707 CINCINNATI, OH 45246 The CutlerFunds are distributed by Ultimus Fund Distributors, LLC
